ACCEPTED
                                                                                 01-15-00285-CV
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                            9/24/2015 3:50:52 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                         No. 01-15-00285-CV

                                                              FILED IN
                               IN THE                  1st COURT OF APPEALS
                                                           HOUSTON, TEXAS
                                                       9/24/2015 3:50:52 PM
                    FIRST COURT OF APPEALS
                                                       CHRISTOPHER A. PRINE
                                                               Clerk
                         HOUSTON, TEXAS



JACKIE ANDERSON, PATRICK COCKERHAM, DIANN BANKS, HERBERT
                 LENTON, and MABLE CALEB,

                          Plaintiff-Appellants

                                   v.

 TERRY GRIER, SUPERINTENDENT OF THE HOUSTON INDEPENDENT
                     SCHOOL DISTRICT,

                          Defendant-Appellee


          Appeal from the 164th Judicial District of Harris County;
    Trial Court Cause No. 2010-21712 (Hon. Alexandra Smoots-Hogan)


  APPELLANTS’ CORRECTED OPPOSED SECOND MOTION FOR
   EXTENSION OF TIME TO FILE THE APPELLANTS’ BRIEF


                                Laurence W. Watts
                                State Bar No. 20981000
                                P.O. Box 2214
                                Missouri City, Texas 77459
                                Tel (281) 431-1500
                                Fax (877) 797-4055
                                Email: wattstrial@gmail.com
                                COUNSEL FOR PLAINTIFFS-APPELLANTS
                              No. 01-15-00285-CV


                                     IN THE

                         FIRST COURT OF APPEALS

                               HOUSTON, TEXAS



JACKIE ANDERSON, PATRICK COCKERHAM, DIANN BANKS, HERBERT
                 LENTON, and MABLE CALEB,

                                Plaintiff-Appellants

                                         v.

  TERRY GRIER, SUPERINTENDENT OF THE HOUSTON INDEPENDENT
                      SCHOOL DISTRICT,

                               Defendant-Appellee


    APPELLANTS’ CORRECTED OPPOSED SECOND MOTION FOR
     EXTENSION OF TIME TO FILE THE APPELLANTS’ BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Come Now the Plaintiff-Appellants Jackie Anderson, Patrick Cockerham,

Diann Banks, Herbert Lenton, and Mable Caleb, (hereafter referred to collectively as

“Appellants”), and file this their Opposed Second Motion for Extension of Time to

File the Appellants’ Brief, and for cause would respectfully show the following:




                                         2
                                           I.

        1.    Appellants brought this suit against Defendant-Appellee, Doctor Terry

Grier, Superintendent of Houston Independent School District (hereafter referred to

as “Appellee”).

        2.    On February 27, 2015, the trial court signed an order granting Appellee’s

Plea to the Jurisdiction and dismissing the Appellants’ claims.

        3.    Appellants timely filed their Notice of Appeal to this Court on March 25,

2015.

                                          II.

        4.    The original deadline for filing Appellants’ brief was August 19, 2015;

however, for a number of reasons, and due to no fault of the Appellants themselves,

the Appellants’ brief was not timely filed.

        5.    Appellants filed an unopposed motion for leave to file out of time and

for extension of time to file the Appellants’ brief. The Court granted the Motion and

extended the time for filing Appellants’ brief until September 25, 2015.

        6.    Appellants respectfully request a second extension of time by twenty-

one (21) days until October 16, 2015, to file their brief, and for exigent and necessary

reasons, to wit:

             a. On September 2, 2015, Appellant’s counsel was admitted to

                   Methodist Hospital-Sugar Land because of a cardiac sinus rhythm



                                           3
     relapse.

b. Appellants’ counsel was released from the hospital on September 5,

     2015, and returned to full duties and responsibilities on September 7,

     2015.

c. The relapse was immediately treated with a medicine requiring

     “license administrator/physician” and a “licensed hospital”, pending

     an atrial ablation “pre-op” scheduled for on September 25, 2015, and

     procedure scheduled for October 2, 2015 (originally scheduled for

     October 6, 2015).

d. As a result, Appellant’s counsel has been medically restricted from

     any travel outside of Harris County (Houston) area or any activities

     involving substantial stress pending these procedures. (See Exhibit

     1, Letter, Dr. Gopi Shah, M.D.)

e. Then, on September 17, 2015, the spouse of Appellants’ counsel was

     transported by ambulance to and admitted by Methodist Hospital

     Sugar Land, Heart Center, through September 18, 2015,

     accompanied by Appellants’ counsel, who has been caring for his

     wife.

f.   Appellants’ counsel, medically restricted from travelling outside of

     Harris County (Houston), was compelled to appear electronically



                               4
                                   from his office for previously scheduled depositions in Wichita Falls,

                                   Texas, on September 21, 22 (from 9:00 a.m. through after 5:00 p.m.),

                                   and September 23, 2015 (from 9:00 a.m. through 4:00 p.m.).

                                   (Amaryllis Mitchell v. Texas Department of Criminal Justice; Cause

                                   No. 180032a; in the 30th Judicial District Court, Wichita County,

                                   Texas.)

                      g.         In addition, Appellants’ counsel was obtaining a temporary

                                   restraining order (issued September 17, 2015) and preparing for the

                                   hearing on a temporary injunction in Beaumont, Texas, on

                                   September 23, 2015, in the matter of Ella Johnston-Leger v. City of

                                   China; Cause No. E197561; in the 172nd Judicial District Court.

                                   Jefferson County, Texas.1

                      h.         Furthermore, Appellants’ counsel is simultaneously preparing

                                   appellate briefs in two other cases that are due on September 24 and

                                   25, 2014, and for which Appellants’ counsel will also be requesting

                                   extensions of time due to his medical appointments, including: the

                                   appellant’s brief to the United States Court of Appeals for the Fifth



                                                            
1
 Appellants’ counsel, unable to personally attend per his doctor’s orders, prepared his newly hired
associate attorney to attend the hearing, and necessarily accompanied by another attorney.
Appellants’ counsel has recently hired new attorneys and support staff who are in the process of
being trained, and this has contributed to the need for extensions of time.

                                                               5
                   Circuit in Mable Caleb v. Terry Grier, et al., Case No. 15-20297 (a

                   ten (10) day extension will be requested); and the appellant’s brief

                   due to the Texas Court of Appeals for the Ninth District in Cynthia

                   Jackson v. Port Arthur Independent School District, et al.; No. 09-

                   15-00227-CV (a thirty (30) day extension will be requested).

           i.     Within the past two weeks, Appellants’ counsel has also prepared the

                   appellant’s brief to the United States Court of Appeals for the Fifth

                   Circuit in Eric Heilman v. Jefferson County, et al., Case No. 15-

                   40010, which was filed on September 13, 2015.

           j.     Prior to that, Appellants’ counsel was preparing the appellant’s brief

                   to this Court filed on August 31, 2015, with extensions of time, in

                   Brian Waterman v. McKinney Independent School District; Case No.

                   15-40458.

      7.        Due to the briefing and scheduling obligations of Appellants’ counsel in

other matters, his serious and unanticipated medical and personal issues, and due to

no fault of the Appellants themselves, additional time to review and adequately

prepare Appellants’ brief in this case is necessary.

                                     III. Conference

      8.          On September 22, 2015, Appellants’ counsel conferred with opposing

counsel of record, Mr. John Hopkins, who stated that the Appellees are opposed to



                                             6
this Motion.

                           CONCLUSION & PRAYER

      9.       WHEREFORE, Appellants respectfully pray that the Honorable

Court grant this Motion and a second extension of time to file the Appellants’ brief

by twenty-one (21) days, until and through October 16, 2015.

      10.      This Motion is not made for delay alone but that justice be done.

                                       Respectfully submitted,

                                       WATTS & COMPANY LAWYERS, LTD.

                                       /s/ Larry Watts
                                       Laurence (“Larry”) Watts
                                       State Bar No. 20981000
                                       P.O. Box 2214
                                       Missouri City, Texas 77459
                                       Tel (281) 431-1500
                                       Fax (877) 797-4055
                                       wattstrial@gmail.com

                                       ATTORNEYS FOR PLAINTIFFS-APPELLANTS
 
 
 




                                         7
                                VERIFICATION

      I, Larry Watts, hereby verify that any and all facts stated herein that are not

contained in the record are true and correct based on my personal knowledge, under

penalty of perjury.

      September 24, 2015              /s/ Larry Watts
      Date                            Laurence (“Larry”) Watts




                                         8
                          CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of September 2015, a true and correct

copy of the foregoing document and attachments were served on opposing

counsel(s) of record by e-service, if available, and/or by facsimile transmission, to:

                                  Arturo Michel
                          amichel@thompsonhorton.com
                                  John Hopkins
                          jhopkins@thompsonhorton.com
                              Thompson & Horton LP
                        3200 Southwest Freeway, Suite 2000
                              Houston, Texas 77027

                                              /s/ Larry Watts
                                              Laurence (“Larry”) Watts




                                          9
                       CERTIFICATE OF CONFERENCE

         I, Larry Watts, hereby certify that on the 23rd day of September 2015, I

conferred with opposing counsel of record, Mr. John Hopkins, who stated that

Appellee opposes this Motion and requested extension of time to file Appellants’

brief.

                                             /s/ Larry Watts
                                             Laurence (“Larry”) Watts

 

 




                                        10
EXHIBIT 1
                                     INTERVENTIONAL CARDIOLOGY ASSOCIATEs
 Albert E. Raizner, M.D.
 Clement A DeFelice, M.D.
 Gopi A Shah, M.D.
 Michael E. Raimer, M.D.
                                                                                            September 10,2015
 Te111 Medical Center Office
 Smith Tower
  6550 Fannin, Suite 2021
  Houston, TX 17030
                                To Whom It May Concern:
                                From: Gopi Shah, M.D.
 Methodist Sugar Land omce
Medical Office Building Two
16659 Southwest Fwy, Ste 214    Re: Larry W. Watts                                                             ures
Sugar Land, TX 77479

                               ~~us ~iac                      issues~:~~tember 2015~September
                                                           . .           di al history of two bypass proced
                                          W Watts has a sigmficant me c rienced atrial flutter on
                                                    rhythm                              2,                     5,
Ph: (713) 790-9125
                                                                                      ':..m
                               September 2, 2015 and was ~ospt_tal Sugarland. He is temponmly
                               20 15 at Houston Method.ist. o~ori an atrial ablation by Dr. !ahppanould req~ire
Fax: (713) 790-1801
                                               d ' admiSSIOn~~
                               medication pen mg t to engage in tnlvel or acDVI
                               Consequently, he IS no t n area or undergo any su s
                                                                                       bes~tial
                                                                                  · 'ti wbiC W
                                                                                              stress for at least
                               him to be out of the ~ous ~edure.
                               5 days post pre ablation Pf




                               smcere~~

                               GopiS1t